NUMBER 13-18-00491-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JAVIER REYES,                                                               Appellant,

                                           v.

NERY VALDEZ,                                                                  Appellee.


                   On appeal from the 389th District Court
                         of Hidalgo County, Texas.


                          ORDER OF ABATEMENT
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

      This cause is before the Court on appellant’s unopposed motion to supplement the

record and appellant’s sixth and seventh motions for extension of time to file the brief.

The reporter’s record was filed on December 20, 2018, and appellant’s brief was originally

due to be filed thirty days thereafter. See Tex. R. App. P. 38.6(a). This Court has

previously granted appellant five extensions of time totaling 104 days to file the brief.
Appellant has advised this Court that she is “almost done” completing appellant’s brief

but upon rechecking the appellate record, she has discovered that four hearings were

held but not transcribed: September 12, 2017, October 18, 2017, November 15, 2017,

and January 22, 2018. It is unknown whether a record was made of these hearings.

Counsel is requesting one week to file the brief after the supplemental reporter’s record

is filed.

        When a relevant item has been omitted from the reporter’s record, the appellate

court may by letter direct the trial court clerk to prepare, certify, and file in the appellate

court a supplemental reporter’s record containing the omitted items. See TEX. R. APP. P.

34.6(d). Accordingly, appellant’s unopposed motion to supplement the reporter’s record

is GRANTED and the appeal is ABATED.

        The court reporter of the 389th District Court of Hidalgo County is directed to inform

this Court within ten days from the date of this order whether a reporter’s record was

made of hearings held on September 12, 2017, October 18, 2017, November 15, 2017,

and January 22, 2018. If a record was made, the reporter is directed to prepare a

supplemental reporter’s record. The supplemental record, if any, shall be filed with this

Court within 30 days from the date of this order.

        This appeal will be reinstated upon receipt of the supplemental reporter’s record

or upon further order of this Court. Appellant’s sixth and seventh motions for extension

of time to file the brief are GRANTED. Appellant is ordered to file the brief seven days

after the date this cause is reinstated.

        IT IS SO ORDERED.

                                              2
                               PER CURIAM

Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
10th day of May, 2019.




                           3